Restriction Requirement
The application discloses the following embodiments:
Embodiment 1 figures 1.1-1-7
Embodiment 2 figures 2.1-2.7
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  
Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  Patentably distinct designs are created by the different appearances of the embodiments or different appearances of the embodiments due to scope.
The embodiments vary from each other in that embodiment 2 includes an apparatus in the center front area of the grinder. 
Because of the difference identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
In a telephone discussion, Anastasia Zhadina, attorney of record, on August 25, 2022, provisionally elected to prosecute embodiment 2, figures 2.1-2.7, without traverse. Embodiment 1 has been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design. 
DETAILED ACTION
Claim Rejection - 35 USC § 112 
The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons:

    PNG
    media_image1.png
    272
    190
    media_image1.png
    Greyscale
1)  See the following illustration.



















The figures are difficult to compare accurately because they are perspective views. But in the illustration above, the top view, 2.6 is compared with one of the side views, figure 2.4. Because the view does not show the three part structure within the cup-like element, the examiner conjectures that the grinder includes a covering. This covering appears to be a flat plane, that might be recessed from the edges. Around the rim of the top there is a feature that cannot be understood. It has a gap which is pointed out. (See the enlarged detail of the top on the top left). The structure of the top, therefore, is conjectural to the extent that it makes this part of the design indefinite and non-enabling. 
2)  On the right side of the same illustration, figure 2.4 and 2.6 have been lined up so that the outer perimeter of each view can be compared.
In the side views and the bottom view, figure 2.7, There is a feature at the bottom of the design (see the feature pointed out in the detail of figure 2.4 on the left). This feature is not shown in the top view. The inconsistency makes the drawings indefinite and non-enabled. 

    PNG
    media_image10.png
    225
    271
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    207
    315
    media_image11.png
    Greyscale
[AltContent: arrow]3)  See the illustration below. 











At the junction where the cup meets the grinder body, there is an element that juts out. It is pointed out in several views. There are parts of the structure of this element that are obscured by the body in the bottom view and cup in the top view. In figures 2.1 and 2.5, it looks like there are several perforations in the part but the shape of these feature cannot be understood without conjecture. Since these feature are integrated within the structure of this element, the lack of clarity makes the entire structure of this element indefinite and non-enabling.  
Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicants regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
To resolve the rejection issues, consider doing the following;

    PNG
    media_image15.png
    299
    293
    media_image15.png
    Greyscale
[AltContent: textbox (2.6)]1)  Remove from the claim the top lid element at the top of the design. Consider putting a dot dash dot broken line immediately adjacent and inside of the inner line of the rim pointed out below. 









If this boundary line is included, de-emphasize the interior of it by lightening the form so that it can be easily distinguished from the rest of the dark hued design. Add a statement such as the following after the last figure description:
--The dot dash dot broken line denotes the boundary of the claim and forms no part thereof. The de-emphasized areas in the reproductions depict portions of the coffee grinder that form no part of the claimed design. –
2)  Regarding issue 2, change the part in all drawings to broken line. Do not simply surround the part with a broken line. 
3)  As to issue 3, as above change the part in all figure in which it appears to broken line. 
If elements of the grinder are changed to broken line, add the following statement to the statements already suggested above:
--The broken lines depict portions of the coffee grinder that form no part of the claimed design. -- 
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121 (d).  
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended
Do not re-number the any amended figures and do not add the word “FIG” before each label. Retain the current numbering system of 2.1-2.7.   
If a figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered in ascending order and the specification amended by cancelling the description. 
Further if a figure is cancelled, a marked up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that includes an explanation of the change to the drawings. 
All changes to the figures should be explained in either the figure amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
If applicant chooses to amend the disclosure and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).
Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). 
Specification
1)  In addition to suggested changes to the specification described above, the examiner recommends cancelling the current special description located after the last figure description and before the claim. It is a marketing statement describing the aesthetics of the grinder. The figures are their own best description. Additionally, the statement could take away attention from any statement that is crucial to understand the claim.
2)  After the claim statement, there is an extraneous statement beginning with the word “Application” and ending with the word “described” which must be cancelled.  
Conclusion
The claim is refused under 35 U.S.C. 112 (a) and (b), as set forth above. A response is required to avoid abandonment of the application. 
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.


Examiner Interviews
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. 
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, is available at:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012. 
See MPEP 402.02(a) for further information. 
Interviews may also be conducted with a registered practitioner “not of record” provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A). 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Email Communications
If email communication is preferred, please email the examiner at karen.acker1@uspto.gov to arrange a time and date for the telephone interview. If both email and telephonic means are required, include preferred days and times for the proposed call. When proposing a day/time for the interview, please consider the examiner’s work schedule indicated in the first paragraph of the contact information of this communication. The email should also be used to determine who will initiate the telephone call. 
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO. The authorization may not be sent by email to the USPTO. 
For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence”: https://www.uspto.gov/patents/maintain/responding-office-actions
Also, see MPEP 502.03 II for further information. 
Patent Center
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/KAREN S ACKER/Primary Examiner, Art Unit 2918